Citation Nr: 0905475	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-34 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for myalgia, right 
hamstring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served in the Army National Guard from March 1979 
to October 2001, with active duty for training from May to 
August 1979.  

This case is on appeal to the Board of Veterans Appeals 
(Board) from an August 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded the case to the RO 
in December 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

The Board remanded the case to the RO in December 2007 to 
have the RO verify the Veteran's dates of inactive duty for 
training, to include whether he was on inactive duty training 
on July 9, 1998 and August 1 and/or 3, 1998.  The service 
personnel records which were received in February 2008 appear 
to be incomplete.  Another attempt to verify inactive duty 
for training should be made.  

Also, during the Veteran's RO hearing in January 2005, he 
stated that when he got hurt in 1998, he tried to get 
treatment at the VA hospital and at University Hospital.  
Attempts should be made to obtain any available treatment 
records from 1998, including emergency room records, from 
both the VA and University Hospitals.  

Next, it is unclear whether the Veteran has a current right 
hamstring disorder.  The Board had ordered the Veteran to be 
examined for this purpose at the time of the December 2007 
remand, but instead of examining the Veteran, the RO merely 
obtained a VA medical opinion.  An examination should be 
conducted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Adjutant General of 
Army National Guard of Alabama; the 
National Guard Reserves in Montgomery, 
Alabama; the National Personnel Records 
Center; and/or any other appropriate 
source and request verification of 
whether or not the veteran was on 
active duty for training and/or 
inactive duty for training on July 9, 
1998 and August 1 and/or 3, 1998.  This 
should include a request for the 
Veteran's pay records, unit muster 
report(s), and copies of orders to 
report for duty. 

2.  Make arrangements to obtain any VA 
medical records from 1998, including 
any emergency room treatment records 
from July or August 1998.  

3.  Make arrangements to obtain any 
treatment records from University 
Hospital in Birmingham, Alabama, 
including any emergency room treatment 
records from July or August 1998.  

4.  Thereafter, schedule the Veteran 
for a VA examination.  Provide the 
examiner with the claims file for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should provide an opinion 
as to the diagnosis of any right 
hamstring disorder found to be present.  

The examiner should also provide an 
opinion as whether it is at least as 
likely as not (a probability of at 
least 50 percent) that any current 
right hamstring disorder is related to 
an injury suffered during inactive duty 
training in July or August 1998.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

5.  Finally, readjudicate the Veteran's 
claim in light of any additional evidence 
added to the record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


